Citation Nr: 0303926	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel		


INTRODUCTION

The veteran had active military service from October 1942 to 
April 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  When the veteran's case was before the Board in 
June 2001 it was remanded to the RO for additional 
development.  The case was returned to the Board in February 
2003 for further appellate action.  

The veteran was scheduled for a hearing before the Board in 
March 2001.  The veteran requested that his hearing be 
cancelled and did not subsequently request that it be 
rescheduled.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's current back disability is not 
etiologically related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of arthritis of the 
back during active duty may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that in October 
1945 the veteran had an open draining area at the tip of his 
spine.  He reported that he had experienced trouble with the 
area since he had been hit in the back with a beam in July 
1945.  He underwent excision of a cyst teratoma of the low 
back.  He was on bed rest for one week subsequent to the 
procedure.  Service connection for a scar of the coccygeal 
area was granted in April 1946.  

A VA examination was conducted in June 1953.  The veteran 
reported no complaints regarding his back, and the examiner 
indicated that the musculoskeletal examination was negative.  
He did note the presence of a post-operative scar at the 
lower end of the spine where a cyst was removed.  He 
indicated that the scar was well healed and  non-symptomatic 
with no functional effects or recurrence.

On VA examination in January 1970, the veteran made no 
complaint regarding his back and no specific finding 
regarding the back was recorded.  

Private medical records from St. Vincent Hospital show that 
the veteran was admitted in October 1983 with complaints of 
gout and pain in the left hip and leg of approximately four 
to six weeks' duration.  It was noted that the veteran was a 
retired police officer who was working in sales at the time, 
and that his job required a great deal of driving.  The 
veteran reported that in early September 1983 he had 
experienced pain in his right leg, which then switched to the 
left side and was associated with numbness about the left 
knee and medial side of the left calf.  He noted buckling of 
the left leg and pain and burning dysthesias in the left 
thigh and groin on standing or walking.  A lumbar myelogram 
revealed nearly complete block at the L3-4 level with the 
characteristics of a block indicating spinal stenosis.  A 
two-level decompressive laminectomy was performed from L3-5.  
The intervertebral discs were noted to be herniated and were 
therefore removed.  The veteran did not obtain the expected 
immediate relief and continued to complain of increasing pain 
in the left leg.  A CT scan revealed a far lateral disc 
herniation under the L3 nerve root, and an operation was 
performed to extend the laminectomy one segment higher.

In February 1992 the veteran presented with complaints of 
bilateral back and leg pain, more severe in the left thigh.  
His previous surgeries were noted.  The impression was 
chronic back disease with possible spinal stenosis and spinal 
claudication.  

In February 1993 the veteran was admitted due to persistent 
bilateral back and leg pain.  Diagnoses of diabetic 
neuropathy of the metabolic and mononeuritis multiplex types 
were made.  An MRI was abnormal, with evidence of severe 
central spinal stenosis at the L2-3 level with some lateral 
stenosis in the segment below.  Marked degenerative changes 
of the lumbar spine were noted.  The veteran underwent 
decompression lumbar laminectomy at L2-3 for spinal stenosis.  

In December 1994 the veteran submitted to decompressive 
lumbar laminectomy with facetectomy and decompression of the 
L2 and L3 nerve roots, and diskectomy of L2-3.  The 
postoperative diagnoses were lumbar spondylosis and herniated 
nucleus pulposus, L2-3 left.

An April 1997 letter from a private physician notes that the 
veteran had, for the previous three to four months, been 
experiencing increasing amounts of pain through his anterior 
and medial thigh and at times along the lateral aspect of his 
thighs.  Decompressive lumbar laminectomy and facetectomy of 
L2-3 and removal of synovioma were performed in May 1997.  
The postoperative diagnosis was right-sided L2-3 synovioma 
with L2 root compression.

The veteran submitted a claim of entitlement to service 
connection for back disability in March 1998.  He indicated 
that he received an injury to his back during service and 
that a polynidal cyst had subsequently developed near the 
base of his spine.  He noted that since that time he had 
undergone several surgeries on his back.  He pointed out that 
in 1983 he had undergone surgery to remove discs at the same 
point where the original surgery was performed in 1945.  He 
maintained that his current back disability was related to 
his injury and treatment in service.

An April 1998 letter from a private physician indicates that 
the veteran had appeared in his office in July 1966 with 
acute lumbosacral strain and subluxation of the left 
sacroiliac accompanied by sciatica.  He related the veteran's 
report of having originally injured his back during service 
and having reinjured it while employed as a police officer.  
He noted that the veteran had been treated on numerous 
occasions since that time.  

Another private physician, in a letter dated in April 1998, 
stated that he had first seen the veteran in April 1973 for  
nervousness and pain in the left arm, low back and both legs.  
He noted that he had treated the veteran until October 1983, 
when he had advised him to seek the services of a 
neurologist.  

A statement from a chiropractor, received in April 1998, 
indicates that the veteran received treatment in the 1950's 
for a lumbosacral lower extremity condition.

The veteran submitted a statement in June 1998.  He indicated 
that a polynidal cyst had been removed from his back during 
service.

The veteran was scheduled for a VA examination in April 2002.  
A letter from his private physician indicates that the 
veteran was unable to report for his examination because he 
had undergone a below-the-knee amputation of the left leg.  
The physician requested that the veteran's examination be 
rescheduled.  The veteran was subsequently scheduled for an 
examination in July 2002.  The record reflects that he failed 
to report for that examination and did not contact the RO 
concerning his failure to report or to request rescheduling 
of his examination.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's June 2001 remand, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
the claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Numerous records of private 
treatment, to include several surgeries, have also been 
associated with the claims folder.  Moreover, the RO properly 
arranged for the veteran to be scheduled for a VA examination 
of his claimed back disability.  Although the veteran 
provided good cause for failing to appear for an April 2002 
VA examination, he failed without explanation to report for a 
subsequently scheduled July 2002 examination.  Neither the 
veteran nor his representative has identified any other 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110.  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The Board recognizes that VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991). 

The record demonstrates that the veteran was scheduled for a 
VA examination in April 2002, but cancelled that examination 
due to a surgical procedure.  He was subsequently scheduled 
for a VA examination in July 2002, but failed to report.  He 
has not offered an explanation for his failure to report or 
requested that the examination be rescheduled.  38 C.F.R. 
§ 3.655(b) addresses the consequences of a veteran's failure 
to attend scheduled medical examinations.  That regulation 
provides that when a claimant fails to report for a scheduled 
medical examination without good cause, an original claim for 
compensation shall be rated on the evidence of record.  
Therefore, based on the provisions of Section 3.655, the 
Board will render a decision on this appeal based upon the 
evidence of record.

With respect to the merits of the veteran's claim, the Board 
notes that service medical records document only that a cyst 
was excised from the veteran's low back in October 1945.  
Those records are silent regarding any diagnosis, complaint 
or abnormal finding pertaining to the veteran's spine.  
Reports of VA examinations conducted in July 1953 and January 
1970 do not reflect complaints regarding the veteran's back, 
nor do they provide any diagnosis or abnormal finding 
pertaining to the veteran's back.  The first evidence of 
record reflecting complaints of back disability dates to 
October 1983, when the veteran underwent the first of several 
back surgeries.  None of the medical evidence of record 
provides an opinion pertaining to the etiology of the 
veteran's back disability.  In sum, there is no medical 
evidence of a nexus between the veteran's current back 
disability and his military service.  

The evidence of a nexus between the veteran's current back 
disability and his military service is limited to the 
veteran's own statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Whether the veteran's current back 
disability is related to his service is a medical question.  
Therefore, the veteran's lay opinion concerning the etiology 
of his back disability is of no evidentiary value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for back disability is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

